Darrell Hickman, Justice. This appeal is dismissed because the order appealed from is not an appealable order according to ARCP Rule 54(b). Arkhola Sand & Gravel Co. v. Hutchinson, 291 Ark. 570, 726 S.W.2d 674 (1987). Wanda Beard, an employee of Pridgen Security, Inc., sued United Parcel Service for negligence as a result of injuries she suffered while working at UPS as a security guard. UPS filed a third party complaint against Pridgen asking for indemnification, because of an agreement between Pridgen and UPS. The agreement required Pridgen to indemnify UPS from any claim made by a Pridgen employee except where UPS was solely negligent. Pridgen moved for summary judgment alleging any liability incurred by UPS would be due to its sole negligence. The trial court granted Pridgen’s motion and dismissed Pridgen from the suit. UPS filed this appeal from that order. Later UPS “settled and compromised” with Beard, and an order was entered dismissing Beard’s complaint with prejudice.  Rule 54(b) requires the order to state that it is a final judgment and there is no just reason for delay. See Arkhola Sand & Gravel Co. v. Hutchinson, supra. The order granting summary judgment did not meet these requirements. Appeal dismissed. Holt, C.J., not participating. Hays, J., dissents.